





Exhibit 10.7

Cornell Capital Partners, LP

101 Hudson Street, Suite 3700

Jersey City, New Jersey 07302










July 20, 2006







Wentworth Energy, Inc.

115 West 7th Street, Suite 1450

Fort Worth, TX 76102

Attention:  John Punzo







Re:

Agreement concerning the Securities Purchase Agreement between Cornell Capital
Partners, LP and Wentworth Energy, Inc. and related Agreements.  




Dear Mr. Punzo:




This Letter Agreement (“Agreement”) will confirm the understanding between
Wentworth Energy, Inc. (the “Company”) and Cornell Capital Partners, LP (the
“Cornell”).  This Agreement shall become effective upon the Company’s
consummation of a financing transaction with the purchasers of Senior Secured
Convertible Notes (the “Notes”) that will result in the Company receiving gross
proceeds of at least Thirty Million Dollars ($30,000,000) substantially in the
form of the term sheet attached hereto as Exhibit A (the “Note Transaction”).  




The Company and Cornell entered into a Securities Purchase Agreement
(“Securities Purchase Agreement”) dated January 12, 2006 pursuant to which the
Company issued and sold to Cornell secured convertible debentures in the
aggregate principal sum of One Million Five Hundred Thousand Dollars
($1,500,000) (the “Convertible Debentures”), which are convertible into shares
of the common stock of the Company (the “Common Stock”).  In connection with the
Securities Purchase Agreement, the Company and Cornell entered into a
Registration Rights Agreement (the “Registration Rights Agreement”) on January
12, 2006, the Company and Cornell entered into a Security Agreement (the
“Security Agreement”), and Wentworth Oil and Gas, Inc., a majority owned
subsidiary of the Company, and Cornell entered into a Security Agreement (the
“Subsidiary Security Agreement”) on January 12, 2006.  The Convertible
Debentures, Securities Purchase Agreement, Registration Rights Agreement, the
Security Agreement, the Subsidiary Security Agreement, and all documents entered
into in connection therewith shall be referred to herein as the “Transaction
Documents”.   




All capitalized terms not defined herein shall have the meaning assigned to them
in the Transaction Documents, as applicable.




Our agreement is as follows:




--------------------------------------------------------------------------------







1.

No Event of Default.

Each party confirms that after taking into account the provisions of this
Agreement, and the entry into the Note Transaction, the Company is not in
default of any provisions of the Transaction Documents, and Cornell waives any
breach or default that previously existed, and any defaults that may arise or
exist under the Transaction Documents as a result of the debt, security and
equity documents entered into by or in connection with the Note Transaction.
     

2.

Security.

Cornell will enter into a subordination agreement pursuant to which Cornell’s
security interest created under the Security Agreement and the Subsidiary
Security Agreement shall be subordinated to the purchasers of the Notes “Note
Purchasers Subordination Agreement”).  Security interests consistent with the
Note Purchasers Subordination Agreement may be filed after the purchasers of
securities in the Note Transaction have perfected their interests.

3.

Convertible Debentures.  


(a)

Section 3(b)(ii) of the Convertible Debentures shall be deleted in its entirety
and replaced with the following:

3(b)(ii). The Holder shall not convert in excess of $250,000 of principal amount
of this Debenture (combined with conversions on all other debentures pursuant to
the Securities Purchase Agreement) at the Market Conversion Price in any thirty
(30) day period.  Notwithstanding the forgoing, this conversion restriction
shall not apply upon the occurrence of an Event of Default or if waived in
writing by the Company.  Nothing contained in this Section 3(b)(ii) hereof shall
limit the Holder’s right to make conversions at the Fixed Conversion Price.

4.

Leak Out Agreement.

Commencing on the date hereof, in any single Calendar month, Cornell shall not
sell an aggregate number of shares of Common Stock in excess of the Share
Limitation amount unless waived in writing by the Company.  The “Share
Limitation” shall mean the greater of (a) three hundred thousand (300,000)
shares of Common Stock, or (b) five percent (5%) of the total volume of the
Common Stock traded for the previous Calendar month according to Bloomberg, LP.
 Further, Cornell may accumulate any unsold shares from any preceding Calendar
month, so long as these shares were available to have been sold under Section
4(a) hereof (“Accumulated Shares”) in addition to the current Calendar month
Share Limitation, but the amount of Accumulated Shares that may be sold in any
single Calendar month shall  be limited to 10% of the total volume of the Common
Stock traded for the previous Calendar month according Bloomberg. LP.  The sale
by Cornell of any shares at $4.50 or higher shall not count towards any Share
Limitation.  This Share Limitation will have no force or effect and Cornell
shall have no restrictions under the Share Limitation upon the occurrence of (i)
an Event of Default under the Notes issued by the Company in the Note
Transaction (an “Event of




--------------------------------------------------------------------------------







Default”), or (ii) in the event that any purchasers of Notes of the Company are
not bound by the limitations set forth in the Notes or the Note Transaction, for
any reason, whether or not pursuant to the terms of the Notes or any agreement
or item entered into in connection therewith or by written consent of the
Company.  The Company shall notify Cornell in writing of an event described in
the preceding sentence within five (5) business days of the occurrence of such
an event.  The provisions of the Section 4 shall only apply to shares of Common
Stock acquired by Cornell in connection with the Securities Purchase Agreement,
including the shares of Common Stock underlying the Convertible Debentures and
the Commitment Shares, but shall exclude the Warrant Shares..  

5.

Amendments to Registration Rights Agreement.

(a)

Cornell hereby waives, on a one time basis, its rights to receive any Liquidated
Damages (as defined in the Registration Rights Agreement) due to any failure by
the Company to timely file the Registration Statement or timely have the
Registration Statement declared effective by the SEC pursuant to the
Registration Rights Agreement prior to the date hereof.

(b)

The Company shall register the Registrable Securities (which shall include at
least 2,308,000 shares underlying the Convertible Debentures, 1,500,000 Warrant
Shares, and 100,000 Commitment Shares) for resale by Cornell on the registration
statement used to register the shares of stock issued or issuable in connection
with the Note Transaction.  The Company shall file such registration statement
by the 30th day following closing of the Note Transaction, and use its best
efforts to have such registration statement declared effective by the SEC no
later than 105 days following the closing of the Note Transaction.  The
7,758,000 shares of common stock currently held in pledge as security for
performance under the Convertible Debentures will be released, returned to the
company and cancelled.

(c)

The Scheduled Filing Deadline and the Scheduled Effective Deadline, each as
defined in the Registration Rights Agreement, shall be amended to mean those
dates consistent with the timing set forth in Section 5(b) above.  

(d)

In the event that the registration statement is not filed by the Scheduled
Effective Deadline or not declared effective by the Scheduled Effective Deadline
as set forth herein, then Liquidated Damages shall begin to accrue from and
after such amended Scheduled Effective Deadline or amended Scheduled Effective
Deadline, as the case may be, in accordance with Section 2(c) of the
Registration Rights Agreement.  

6.

Events of Default.

An event of default under the Note Transaction shall constitute an event of
default under the Convertible Notes, and will release Cornell from the Share
Limitation provisions of Section 4.




--------------------------------------------------------------------------------




7.

Except as set forth herein, all terms and conditions of the Transaction
Documents Debentures shall remain unchanged and in full force and effect.

8.

This Agreement shall be governed by and construed under the laws of the State of
New Jersey.  

9.

Cornell hereby consents to the Company and its subsidiaries consummating the
Note Transaction and the issuance of all securities to be issued thereby in
connection with the Note Transaction including, but not limited to, the Notes
the Warrants and the issuances of shares of Common Stock of the Company pursuant
to all of the foregoing documents.

10.

This letter may be executed in any number of counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
instrument.  This letter shall be accepted, effective and binding, for all
purposes, when the parties shall have signed and transmitted to each other, by
telecopier or otherwise, copies of this letter.  The terms of this letter
supersede the terms of any other verbal or written agreement existing prior to
the date hereof.  In the event of any litigation arising hereunder, the
prevailing party or parties shall be entitled to recover its or their reasonable
attorneys’ fees and court costs from the other party or parties, including the
costs of bringing such litigation and collecting upon any judgments.  This
letter shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives, trustees,
successors and assigns.  Except for the amounts expressly set forth herein, none
of the parties hereto shall be liable to any other party for any amounts
whatsoever.




[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]





--------------------------------------------------------------------------------













Please indicate your agreement to the foregoing by signing below where
indicated.




Sincerely,

CORNELL CAPITAL PARTNERS, LP




By:  Yorkville Advisors, LLC

Its:  General Partner




By:       /s/ Mark Angelo

Name:  Mark Angelo

Its:  

President and Portfolio Manager




Acknowledged and Agreed

on July 20, 2006:




WENTWORTH ENERGY, INC.







By: /s/ John Punzo

Name:

John Punzo

Title:

Chief Executive Officer




cc:

Chris Dieterich, Esq.




--------------------------------------------------------------------------------





EXHIBIT A




NOTE TRANSACTION TERM SHEET




TERM SHEET ATTACHED TO JULY 14, 2006 WAIVER LETTER FROM CORNELL TO WENTWORTH.












